United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3386
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               James Patrick Howley

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: July 18, 2019
                                Filed: July 23, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      James Howley pleaded guilty to distributing child pornography, 18 U.S.C.
§ 2252(a)(2), (b)(1), and the district court 1 imposed a below-Guidelines-range
sentence of 210 months in prison. In an Anders brief, Howley’s counsel suggests

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
that the sentence is substantively unreasonable and requests permission to withdraw.
See Anders v. California, 386 U.S. 738 (1967). In a pro se brief, Howley argues that
his guilty plea was neither knowing nor voluntary, that the prosecutor engaged in
misconduct, and that he received ineffective assistance of counsel.

       We conclude that Howley’s sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (discussing
appellate review of sentencing decisions); United States v. Black, 670 F.3d 877, 882
(8th Cir. 2012) (“[When] a district court has sentenced a defendant below the
advisory guidelines range, it is nearly inconceivable that the district court abused its
discretion in not varying downward still further.” (citation omitted)). The record
establishes that the district court sufficiently considered the statutory sentencing
factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or commit a
clear error of judgment. See United States v. Wohlman, 651 F.3d 878, 887 (8th Cir.
2011); Feemster, 572 F.3d at 461.

       We further conclude that his plea was knowing and voluntary, see United
States v. Andis, 333 F.3d 886, 890–91 (8th Cir. 2003) (en banc), and that there is no
evidence of prosecutorial misconduct, see United States v. Hunter, 770 F.3d 740,
743 (8th Cir. 2014). On this record, we also decline to address Howley’s ineffective-
assistance-of-counsel claim. See United States v. Ramirez-Hernandez, 449 F.3d
824, 827 (8th Cir. 2006) (explaining that ineffective-assistance claims generally are
not considered on direct appeal, unless the record has been fully developed, the
failure to act would amount to a plain miscarriage of justice, or counsel’s error is
readily apparent).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75 (1988).
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                      ______________________________




                                          -2-